Citation Nr: 1756396	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, type II.

2. Whether new and material evidence has been submitted to reopen the claim of service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for hypothyroidism.

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for diabetic retinopathy, claimed as an eye condition.

8. Entitlement to service connection for right upper extremity peripheral neuropathy.

9. Entitlement to service connection for left upper extremity peripheral neuropathy.

10. Entitlement to service connection for right lower extremity peripheral neuropathy.

11. Entitlement to service connection for left lower extremity peripheral neuropathy.

12. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2017, the Veteran and his nephew testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, hypertension, hypothyroidism, erectile dysfunction, diabetic retinopathy, bilateral upper and lower extremity peripheral neuropathy, and prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for diabetes mellitus, type II.

2. New and material evidence has not been submitted sufficient to reopen a previously denied and final claim of service connection for hypertension.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for diabetes mellitus, type II, is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. New and material evidence having been submitted, the claim of service connection for hypertension is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome regarding the new and material evidence claims, below, any failure on VA's part in complying with the duties to notify and assist would constitute harmless error.  

New and Material Evidence

The Veteran seeks to reopen claims of service connection for diabetes mellitus, type II, and hypertension.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After a careful review of the evidence of record, the Board finds that both claims should be reopened.  

The Veteran's claims of service connection for hypertension and diabetes mellitus, type II, were denied in an April 2007, rating decision.  The Veteran did not appeal the decisions contained therein, and they became final one year after the issuance of that decision.  Both claims were denied because inadequate evidence was of record to prove that the Veteran had been exposed to Agent Orange during his service in Korea.

In connection with his present claim, the Veteran has submitted an August 2017 statement from a fellow service-member with whom he served in Korea, during the period where he contends he was exposed to Agent Orange.  That statement is new in that it was not of record at the time of his prior denial in 2007.  It is material because it provides a more complete picture of the circumstances surrounding the Veteran's alleged herbicide exposure.  See Hodge, supra.  At the very least, as discussed in more detail below, it has triggered the duty to assist the Veteran in obtaining any and all available military personnel records, which are not presently associated with the claims file.  As such, the Board finds that new and material evidence has been submitted, and both service connection claims should be reopened.  


ORDER

New and material evidence having been submitted, the previously denied and final claim of service connection for diabetes mellitus, type II, is reopened; to this limited extent, the claim is granted.  

New and material evidence having been submitted, the previously denied and final claim of service connection for hypertension, is reopened; to this limited extent, the claim is granted.  


REMAND

The Veteran seeks service connection of diabetes mellitus, hypertension, hypothyroidism, erectile dysfunction, diabetic retinopathy, bilateral upper and lower extremity peripheral neuropathy, and prostate cancer.  Specifically, the Veteran asserts that his claimed disabilities are secondary to in-service Agent Orange exposure during his service in Korea.  

Generally speaking, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as diabetes mellitus and prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  This presumption of herbicide exposure has been extended to certain veterans who served in a unit determined by VA or the Department of Defense to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  38 C.F.R. 3.307(a)(6)(iv).  

The Veteran's DD-214 shows that he was assigned to the 36th Engineering Group (Combat), during his period of active service.  That specific military unit is not listed as a unit for which presumptive herbicide exposure is granted.  See VA Adjudication Procedure Manual, M21-1, part IV.ii.1.H.4.b (August 22, 2017).  

However, if a veteran's claimed exposure did not occur during the period of time provided in 38 C.F.R. 3.307(a)(6)(iv), or if there is no evidence that the veteran served in one of the military units for which presumptive Agent Orange exposure is granted, then VA must make a request to the Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  If the claim and available records do not provide sufficient details of the Veteran's Korean DMZ service, then the Veteran must be notified of this fact and allowed 30 day to respond.  Ultimately, a formal finding must be issued by the JSRRC coordinator as to whether or not the Veteran was exposed to herbicides in Korea.  See M21-1, part IV.ii.1.H.4.c.  

In the present case, the Veteran's only military personnel record available is his DD 214.  His complete personnel record is not associated with the claims file.  It is unclear from the claims file whether the RO ever sought to obtain his complete personnel records.  Further, to the extent that the Veteran has submitted a detailed statement from a fellow service member discussing his service, that statement at least implies that the Veteran may have worked with or been attached to the 13th Engineering Battalion (Combat), along the DMZ, although not going so far as to prove that he was ever actually assigned to that Battalion.  In light of this, the Board finds that the duty to assist requires the RO to obtain any and all military personnel records for the Veteran, and if insufficient evidence is available to confirm service in the DMZ, must make a request to the JSRRC for verification of and a formal finding on herbicide exposure.      

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any available military personnel records for the Veteran, to include requesting verification of herbicide exposure from the JSRRC.  If the Veteran's records are unable to be obtained, or insufficient evidence exists to concede herbicide exposure during his service in Korea, issue the Veteran and his representative a letter informing them of the non-availability, and afford adequate time to respond or provide additional evidence in support of the claim.  After 30 days, the AOJ should obtain a formal finding from the JSRRC coordinator as to whether the Veteran was exposed to herbicides in service.

2. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


